
	
		I
		111th CONGRESS
		1st Session
		H. R. 3207
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Abercrombie (for
			 himself and Ms. Hirono) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income gain on the sale of certain residential leased-fee interests
		  to holders of the leasehold rights.
	
	
		1.Exclusion of gain from sales
			 of certain residential leased-fee interests to holders of the leasehold
			 rights
			(a)General
			 rulePart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139C the following new
			 section:
				
					139D.Sales of
				certain residential leased-fee interests to holders of the leasehold
				rights
						(a)General
				ruleIn the case of a fee
				simple owner-lessor, and legal and equitable owners, of qualified property,
				gross income does not include gain from the sale of such property to a holder
				of the leasehold right if such holder is—
							(1)an association of
				apartment owners of a multi-family residential leasehold property, or
							(2)a cooperative
				housing corporation for a residential leasehold property.
							(b)Qualified
				propertyFor purposes of
				subsection (a), the term qualified property means the leased-fee
				interest to any residential house lot or the leased-fee interest in a
				condominium or co-operative housing apartment in a multi-family residential
				leasehold property.
						(c)Other
				definitionsFor purposes of
				this section (b)—
							(1)Fee simple
				owner, leased-fee interest, legal and equitable ownersThe terms fee simple owner,
				leased-fee interest, and legal and equitable owners
				shall have the same meaning as defined in Hawaii Revised Statutes section
				516–1.
							(2)Multi-family
				residential leasehold property, multi-family residential leasehold
				unitThe terms multi-family residential leasehold
				property and multi-family residential leasehold unit mean
				property or units within a planned unit development, condominium project, or
				cooperative housing project, as those terms are defined in Hawaii Revised
				Statutes section 514C–1.
							(d)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2014.
						.
			(b)Clerical
			 amendmentThe table of sections for such part is amended by
			 inserting after the item relating to section 139C the following new
			 item:
				
					
						Sec. 139D. Sales of certain residential leased-fee interests to
				holders of the leasehold
				rights.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to sales after December 31, 2009.
			
